Citation Nr: 1434455	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a recurrent left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 2007 to January 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, RO which denied service connection for a left knee disorder.  In June 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2013, the Board remanded the Veteran's appeal to the RO for additional action.  In February 2014, the Board again remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.   

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

A June 2014 supplemental statement of the case (SSOC) states that the Veteran failed to report for a scheduled April 2014 VA examination.  In reviewing the record, the Board observes that it is unclear as to whether the Veteran received either the Board's February 2014 Remand and/or the notice to report for the April 2014 VA examination.  The Board's Remand and the examination notice were sent to different addresses.  Action should be undertaken to verify the Veteran's current address and reschedule him for the requested VA orthopedic examination.  
Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to verify the Veteran's address of record.  

2.  Then contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent left knee disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.  

4.  Schedule the Veteran for a VA orthopedic examination for compensation purposes conducted by a physician in order to assist in determining the current nature and etiology of his recurrent left knee disorder.  All indicated tests and studies, including magnetic resonance imaging studies, should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent left knee disorder existed prior to service entrance; had its onset during active service; is related to the Veteran's in-service left knee symptoms and his claimed fall while mopping a floor; or otherwise originated during active service.  For purposes of rendering the requested opinion, the examiner is to concede that a recurrent left knee disorder was not objectively shown prior to service entrance.  

All relevant medical records should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  .  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

